DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   RICARDO ALFONSO BARRERA,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-1139

                         [December 22, 2021]

   Appeal from the County Court for the Nineteenth Judicial Circuit,
Indian River County; Robyn E. Stone, Judge; L.T. Case No.
312020MM002006A.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.